Citation Nr: 0416692	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear otitis media.  

2.  Entitlement to service connection for dementia, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.  The veteran also had prior active service in 
1936 and 1937.  

In July 2003, the Board remanded the claims for an increased 
rating for right ear otitis media and service connection for 
dementia, claimed as secondary to PTSD, to the RO for further 
development.  Those claims have been returned to the Board 
for appellate a review.  


FINDINGS OF FACT

1.  The veteran's right ear otitis media is asymptomatic.  

2.  Service connection is in effect for PTSD.  

3.  The medical evidence does not establish that the 
veteran's dementia was caused or aggravated by his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
right ear otitis media have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 4.3, Part 4, Diagnostic 
Code 6200 (1998 and 2002).  

2.  Service connection for dementia, claimed as secondary to 
service connected PTSD is not warranted.  38 U.S.C.A. §§  
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Right Ear Otitis Media

The veteran asserts that he is entitled to a higher 
disability evaluation for his service-connected otitis media 
of the right ear.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected right ear otitis media and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's otitis media is rated at zero percent under 
38 C.F.R. § 4.87, Diagnostic Code 6200.  Effective June 10, 
1999, during the pendency of the veteran's appeal, VA amended 
the provisions of the Rating Schedule pertaining to the 
evaluation of service-connected hearing loss disability and 
diseases of the ear. See 64 Fed. Reg. 25,202-25,210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  Under the new 
criteria, effective June 10, 1999, a 10 percent disability 
evaluation (the maximum evaluation allowed), is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2003).  Evaluations of hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of the skull are to be assigned separately.  Under 
the old criteria, chronic suppurative otitis media was to be 
assigned a 10 percent rating during the continuance of the 
suppurative process. 38 C.F.R. § 4.7(a) (1998).  The 10 
percent rating was to be combined with ratings for loss of 
hearing.  Id.   

When the requirements for a compensable rating under these 
codes are not shown, a no percent rating is assigned. 38 
C.F.R. § 4.31.  Neither the old nor the new regulations for 
otitis media provides for criteria for a zero percent rating.  

A careful review of the VA medical records in recent years 
does not show treatment for recurrent symptoms associated 
with otitis media, and there is no current evidence of an 
active disease of the right ear.  

At a March 1998 VA examination, the veteran complained of 
various ear problems, including ear pain.  On examination, 
his auricle, external canal, mastoid were within normal 
limits.  The right tympanic membrane showed no perforation.  
No active ear disease was present, and there were no 
infections of the middle or inner ear.  The diagnosis 
included right tympanosclerosis.  

A VA examiner in January 2002 reported that there did not 
appear to be problem with ear draining.  

A fee-based examination dated in January 2004 provided that 
the veteran's ears were basically unremarkable:  they were 
cleaned of wax; the ear canals and tympanic membranes were 
normal.  

The medical evidence of record does not show that the 
veteran's service-connected disability is manifested by 
draining or chronic suppurative or nonsuppurative otitis 
media at present.  Essentially, the evidence shows that his 
service- connected disability is asymptomatic. As such, he 
does not meet the criteria for a compensable rating under 
either the old or revised rating schedule for otitis media.  
See Code 6200 (1998 and 2003).

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected right ear otitits media.  Thus, the 
benefit- of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.	Dementia 


The veteran maintains that he developed dementia as a result 
of his service-connected PTSD.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Court has defined aggravation as an 
increase in disability.  Allen v. Brown, 7 Vet. App. 439 at 
444, 448, 449.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Also, in a claim for service connection, the Board must 
assess the probative weight of the evidence in rendering a 
decision including the analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1. Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The medical evidence establishes that the veteran has 
dementia which was initially diagnosed by VA in February 
1998.  At the time of that examination, the veteran had been 
referred for examination for PTSD.  It was noted that the 
veteran had served in combat during World War II.  
Examination and subjective findings showed that the veteran 
had severe stressors.  A history of situational reaction in 
1961 and anxiety/depression in 1996 was reported.  On mental 
status examination, the veteran reported that he was "awful 
nervous".  When questioned about this, the veteran lost his 
train of thought and had to be reminded of the conversation.  
The veteran reported that he felt depressed, but could not 
specify further.  The examiner noted significant social 
impairment.  The diagnosis was Axis I dementia of 
unsubstantiated origin, worsening; elements of PTSD, but 
impossible to verify.  

In May 1999, the veteran after undoing a battery of 
psychological testing and an interview, was diagnosed as 
having Axis I-PTSD, and dementia due to multiple etiologies, 
including vascular dementia with depressed mood and dementia 
of Alzheimer type with late onset.  

In a June 1999 rating action, the RO granted service 
connection for PTSD.  

Inasmuch as the evidence establishes that the veteran is 
service-connected for PTSD and that he has dementia, the 
questions at issue is whether the veteran's service-connected 
PTSD caused or aggravated his dementia.  The record includes 
two VA opinions regarding the etiology of the veteran's 
dementia.  



In October 2002, a VA examiner opined, 

There is no research literature to suggest that 
PTSD caused dementia.  However, dementia process 
can impede the ability to cope with PTSD symptoms.  
There are many plausible explanations for the 
veteran's dementia.  The most likely is the 
combination of past chronic alcohol uses, 
cardiovascular accidents, Parkinson's Disease, and 
brain tumors, which has (sic) been well documented 
previously.  According to the medical record, (the 
veteran) suffered from brain damage/deterioration 
in 1987 or 1988 secondary to brain tumor.  The 
record shows that he has been treated in recent 
years for depressive symptoms.  However, CVA 
patients and Parkinson's patients frequently 
develop depression in the absence of PTSD.  The 
fact that he functioned well enough to own and 
operate his own business for many years indicates 
that he performed at least in the average range 
intellectually until he began to experience medical 
conditions listed above.  It is as likely as not 
that his dementia process has multiple origins, and 
has made coping with PTSD symptoms more difficulty.  
As stated, PTSD does not cause dementia.  

In addition, a VA examiner in December 2003 agreed with the 
October 2002 opinion.  After reviewing the veteran's claims 
file and interviewing the veteran, the examiner opined, 

[I]t also unlikely that PTSD could aggravate 
dementia to a significant degree since PTSD is a 
learned disorder that may be unlearned while 
dementia is a neurological disorder that is 
generally irreversible. If there are interactions 
between this type of behavioral disorder and 
chronic brain disorders, they are not reliably 
measurable at this time. 

In conclusion, the examiner opined that is is more 
likely than not that PTSD has not aggravated or caused 
the veteran's dementia. 

The Board finds that these opinions are dispositive of the 
issue of whether the veteran's PTSD caused or aggravated the 
veteran's dementia.   The opinions unequivocally provide that 
the PTSD does not cause or is responsible for an increase in 
severity of the veteran's dementia.  There is no other 
evidence indicating or suggesting anything to the contrary, 
and the opinions are supported by an articulated medical 
rationale.  

Throughout his claim, the veteran, through his representative 
and custodian, has asserted that his dementia is secondary to 
service-connected PTSD.  The veteran does not contend, and 
the evidence does not show that he has any special medical 
training in this regard.  Thus, there is nothing in the 
claims file, other than the veteran's own contentions, made 
through his representative and custodian, which would tend to 
establish that his dementia is secondary to service-connected 
PTSD.  

The Board does not doubt the sincerity of the belief in this 
claimed causal connection.  However, such a connection must 
be made by a medical expert who is qualified to express an 
opinion regarding any medical causation of the veteran's 
dementia.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation), Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Thus, the Board finds that the veteran's 
contention, made on his behalf by his representative and 
custodian, that his dementia is secondary to his PTSD cannot 
be accepted as competent evidence.

Having reviewed the evidence of record, the Board finds that 
service connection for dementia by aggravation or due to 
service-connected PTSD is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of doubt doctrine.  However, as there is no competent 
medical evidence to support the veteran's claim, the Board 
finds that the evidence is not evenly balanced and that the 
preponderance of the evidence is against his claim.  There is 
no reasonable doubt and the doctrine is not applicable here.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55057 (1991).  

III.	Veterans Claims Assistance Act

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran filed a claim for an increased rating for right 
ear otitis media in January 1998 and service connection for 
dementia in September 1999.  

In August 2001, the Board remanded those claims, among other 
things, to the RO for VCAA compliance.  VA provided that the 
veteran VCAA notice letters in September 2001 and August 
2002.  These actions were accomplished, however, prior to the 
initial adjudication of the claims.  

In the VCAA notices, VA informed the claimant of what 
information and evidence is needed to substantiate the claims 
for an increased rating for right ear otitis media and 
service connection for dementia, on a secondary basis, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
that pertains to the claim.  VA provided the veteran with 
statements of the case (SOC) in August 1998 (for otitis 
media) and in September 2000 (for dementia) which provided 
the applicable law and regulations with regard to the claims 
as well as an explanation of the evidence it used to makes 
its decision.  Supplemental statements of the case (SSOCs) 
were sent to the veteran in February 2003 and January 2004.  
Those documents described the adjudicative actions taken on 
the veteran's behalf, the evidence considered when reviewing 
his case for a third additional time, and an explanation for 
the continued denial of benefits.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in September 2002 
and August 2002 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.  In addition, three SSOCs were 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

As to the other elements of development and due process 
required by the VCAA, The Board notes the claim made by the 
veteran's representative in February 2004.  The 
representative alleges that "VA has no properly notified the 
veteran of all the types of evidence he may submit in order 
to substantiate the appeal issue.  He has not been informed 
of the evidence the VA will obtain, and the evidence he must 
secure and submit."  No additional information or 
suggestions as to specifics about deficient notice were 
provided by the representative.  In light of this assertion, 
the Board notes that in September 2001 and August 2002, VA 
informed the veteran of his and VA's duties and 
responsibilities in developing the claim for an increased 
rating and service connection pursuant to the VCAA.  VA 
informed the veteran that its duty was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
support his claims such as obtaining medical records, 
employment records, or records from other Federal agencies, 
and providing medical examinations or opinions, if necessary.  
As to the veteran's responsibilities, VA informed the veteran 
that he should provide sufficient identifying information of 
evidence to be obtained by VA and to support his claim with 
appropriate evidence.  The veteran was asked to provide the 
names of any VA and non-VA health care providers who have 
information regarding the veteran's disabilities.  In the 
January 2004 SSOC, VA reiterated its and the veteran's duties 
and responsibilities in the developing the increased rating 
issue.  VA also provided the veteran with the VCAA 
implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.  Moreover, the veteran has 
indicated that he has no additional evidence to submit.  It 
is inferred from this statement that he does not have 
anything else in his possession to send VA in relation to his 
claim.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
service medical records are of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran examinations in February and March 
1998, May and October 1999, and January and October 2002, 
December 2003, and January 2004.  The examination reports 
contain adequate clinical findings and opinions pertinent to 
the veteran's claim for an increased rating for right ear 
otitis media and service connection for dementia.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  

There are no areas in which further development is required 
would be helpful.  
The RO has notified the veteran of the requirements of the 
VCAA, and such requirements as apply have been substantially 
met by the RO.  



ORDER

An increased (compensable) rating for right ear otitis media 
is denied.  

Service connection for dementia, claimed as secondary to 
service-connected PTSD, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



